Name: Commission Directive 2007/21/EC of 10 April 2007 amending Council Directive 91/414/EEC as regards the expiry dates for inclusion in Annex I of the active substances azoxystrobin, imazalil, kresoxim-methyl, spiroxamin, azimsulfuron, prohexadion-calcium and fluroxypyr (Text with EEA relevance )
 Type: Directive
 Subject Matter: marketing;  agricultural policy;  means of agricultural production;  health
 Date Published: 2008-02-29; 2007-04-12

 12.4.2007 EN Official Journal of the European Union L 97/42 COMMISSION DIRECTIVE 2007/21/EC of 10 April 2007 amending Council Directive 91/414/EEC as regards the expiry dates for inclusion in Annex I of the active substances azoxystrobin, imazalil, kresoxim-methyl, spiroxamin, azimsulfuron, prohexadion-calcium and fluroxypyr (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 5(5) thereof, Whereas: (1) By Commission Directive 98/47/EC (2) azoxystrobin was included until 1 July 2008, by Commission Directive 97/73/EC (3) imazalil was included until 31 December 2008, by Commission Directive 1999/1/EC (4) kresoxim-methyl was included until 31 January 2009, by Commission Directive 1999/73/EC (5) spiroxamin was included until 1 September 2009, by Commission Directive 1999/80/EC (6) azimsulfuron was included until 1 October 2009, by Commission Directive 2000/50/EC (7) prohexadion-calcium was included until 20 October 2010 and by Commission Directive 2000/10/EC (8) fluroxypyr was included until 30 November 2010 as active substances in Annex I to Directive 91/414/EEC. (2) On request the inclusion of an active substance can be renewed provided an application is made at the latest two years before the entry is due to lapse. The Commission has received requests regarding renewals of inclusions for all the substances above referred to. (3) The Commission will have to lay down detailed rules concerning the submission and evaluation of further information necessary for the renewal of Annex I inclusion. Therefore it is justified to renew the inclusion of above mention active substances in Annex I for a period necessary to enable the notifiers to prepare their applications and to enable the Commission to organise their evaluation and to take a decision. (4) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 12 December 2007 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 13 December 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 10 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/6/EC (OJ L 43, 15.2.2007, p. 13). (2) OJ L 191, 7.7.1998, p. 50. (3) OJ L 353, 24.12.1997, p. 26. (4) OJ L 21, 28.1.1999, p. 21. (5) OJ L 206, 5.8.1999, p. 16. Corrected by OJ L 221, 21.8.1999, p. 19. (6) OJ L 210, 10.8.1999, p. 13. (7) OJ L 198, 4.8.2000, p. 39. (8) OJ L 57, 2.3.2000, p. 28. ANNEX In Annex I to Directive 91/414/EEC, rows 1, 2, 3, 4, 5, 6, 8 are replaced by the following: 1. Imazalil CAS No 73790-28-0, 35554-44-0 CIPAC No 335 (+)-1-(Ã ²-allyloxy-2,4-dichlorophenylethyl)imidazole or (+)-allyl 1-(2,4-dichlorophenyl)-2-imidazol-1-ylethyl ether 975 g/kg 1 January 1999 31 December 2011 Only uses as fungicide may be authorized. For the following uses the following particular conditions apply:  post-harvest fruit, vegetable and potato treatments may only be authorised when an appropriate decontamination system is available or a risk assessment has demonstrated to the authorizing Member State that the discharge of the treatment solution does not have an unacceptable risk to the environment and in particular to aquatic organisms,  post-harvest treatment of potatoes may only be authorised when a risk assessment has demonstrated to the authorizing Member State that the discharge of the processing waste from treated potatoes does not have an unacceptable risk to aquatic organisms,  outdoor foliar uses may only be authorised when a risk assessment has demonstrated to the authorizing Member State that the use has no unacceptable effects on human and animal health and the environment. Date of Standing Committee on Plant Health at which the review report was finalised: 11 July 1997. 2. Azoxystrobin CAS No 131860-33-8 CIPAC No 571 Methyl (E)-2-{2[6-(2-cyanophenoxy)pyrimidin-4-yloxy] phenyl}-3-methoxyacrylate 930 g/kg (Z isomer max. 25 g/kg) 1 July 1998 31 December 2011 Only uses as fungicide may be authorised. In the decision making according to the Uniform Principles particular attention should be given to the impact on aquatic organisms. Authorisation conditions should include appropriate risk mitigation measures. Date of Standing Committee on Plant Health at which the review report was finalised: 22 April 1998. 3. Kresoxim-Methyl CAS No 143390-89-0 CIPAC No 568 Methyl (E)-2-methoxyimino-2-[2-(o-tolyloxymethyl) phenyl]acetate 910 g/kg 1 February 1999 31 December 2011 Only uses as fungicide may be authorised. In their decision making according to the Uniform Principles Member States shall pay particular attention to the protection of groundwater under vulnerable conditions. Date of Standing Committee on Plant Health at which the review report was finalised: 16 October 1998. 4. Spiroxamine CAS No 1181134-30-8 CIPAC No 572 (8-tert-Butyl-1,4-dioxa-spiro [4.5] decan-2-ylmethyl)-ethyl-propyl-amine 940 g/kg (diastereomers A and B combined) 1 September 1999 31 December 2011 Only uses as a fungicide may be authorised. In their decision making according to the Uniform Principles Member States:  must pay particular attention to operator safety and must ensure that the conditions of authorisation include appropriate protective measures, and,  must pay particular attention to the impact on aquatic organisms and must ensure that the conditions of authorisation include, where appropriate, risk mitigation measures. Date of Standing Committee on Plant Health at which the review report was finalised: 12 May 1999. 5. Azimsulfuron CAS No 120162-55-2 CIPAC No 584 1-(4,6-dimethoxypyrimidin-2-yl)-3-[1-methyl-4-(2-methyl-2H-tetrazol-5-yl)-pyrazol-5-ylsulfonyl]-urea 980 g/kg 1 October 1999 31 December 2011 Only uses as herbicide may be authorised. Aerial applications may not be authorised. In their decision making according to the Uniform Principles Member States must pay particular attention to the impact on aquatic organisms and terrestrial non-target plants and must ensure that the conditions of authorisation include, where appropriate, risk mitigation measures (e.g. in rice cultivation minimum holding periods for water prior to discharge). Date of Standing Committee on Plant Health at which the review report was finalised: 2 July 1999. 6. Fluroxypyr CAS No 69377-81-7 CIPAC No 431 4-amino-3,5-dichloro-6-fluoro-2-pyridyloxyacetic acid 950 g/kg 1 December 2000 31 December 2011 Only uses as herbicide may be authorised. In their decision making according to the Uniform Principles Member States:  shall take into account the additional information requested in point 7 of the Review Report,  must pay particular attention to the protection of groundwater,  must pay particular attention to the impact on aquatic organisms and must ensure that the conditions of authorisation include, where appropriate, risk mitigation measures. Member States shall inform the Commission if the requested additional trials and information as outlined in point 7 of the Review Report were not submitted by 1 December 2000. Date of Standing Committee on Plant Health at which the review report was finalised: 30 November 1999. 8. Prohexadione Calcium CAS No 127277-53-6 CIPAC No 567 Calcium 3,5-dioxo-4-propionylcyclohexanecarboxylate 890 g/kg 1 October 2000 31 December 2011 Only uses as plant growth regulator may be authorised. Date of Standing Committee on Plant Health at which the review report was finalised: 16 June 2000.